U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) TANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2014 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29595 TARA GOLD RESOURCES CORP. (Name of Small Business Issuer in its charter) Nevada 90-0316566 (State of incorporation) (IRS Employer Identification No.) 1047 West 200 North Pima, AZ (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(928) 965-1151 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:common stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No T Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo £ 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-KT Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company) Accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes£No T The aggregate market value of the voting stock held by non-affiliates of the Company on June 30, 2014, was $0. As of April 20, 2015, the Company had 102,795,119 outstanding shares of common stock. Documents incorporated by reference:None 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, which include but are not limited to, statements concerning our business strategy, plans and objectives, projected revenues, expenses, gross profit, income, and mix of revenue. These forward-looking statements are based on our current expectations, estimates and projections about our industry, management’s beliefs and certain assumptions made by us. Words such as “anticipates,” “expects,” “intends,” “plans,” “predicts,” “potential,” “believes,” “seeks,” “hopes,” “estimates,” “should,” “may,” “will,” “with a view to” and variations of these words or similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements. Additional information on the various risks and uncertainties potentially affecting our operating results are discussed in this report and other documents we file with the Securities and Exchange Commission, or the SEC, or are available upon written request to us at our address located on the cover page of this report. We undertake no obligation to revise or update publicly any forward-looking statements for any reason, except as required by law. Given these risks and uncertainties, readers are cautioned not to place undue reliance on these forward-looking statements. 3 TABLE OF CONTENTS Page PART I Item 1. Business 5 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosure about Market Risk 8 Item 8. Financial Statements and Supplementary Data 8 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 8 Item 9A. Controls and Procedures 8 Item 9B. Other Information 9 PART III Item 10. Directors, Executive Officers and Corporate Governance 9 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management 13 Item 13. Certain Relationships and Related Transactions, and Director Independence 14 Item 14. Principal Accountant Fees and Services 14 PART IV Item 15. Exhibits 14 SIGNATURES 38 4 Table of Contents Item 1.Business. Background We were incorporated in 1999 in Nevada. In 2005 we became involved in the exploration of gold and silver mining properties.In February 2006, we changed our name to Tara Gold Resources Corp. In May 2005 we began acquiring mining properties in Mexico through our subsidiary, Corporacion Amermin S.A. de C.V. (“Amermin”),. All of our operations in Mexico are conducted through Amermin since Mexican law provides that only Mexican corporations are allowed to own mining properties. In 2006 we, formed Tara Minerals Corp., now named Firma Holdings Corp., and became its principal shareholder. In December 2014, we sold our interest in the common stock of Amermin, our Mexican subsidiary, to an independent third party for $100.Subsequent to December 2014, we determined that it was not likely that the receivable would be collected.As such, the receivable for the $100 was written off as of December 31, 2014. On May 25, 2011 we distributed one share of Firma Holdings to our shareholders for every 20 outstanding shares of our common stock. In November 2014 the Board of Directors of the Company approved the final dividend of its ownership in Firma Holdings to be issued and concurrently made application with FINRA on the distribution.As of February 4, 2015, we owned 39,928,746 shares of the common stock of Firma Holdings (approximately 45% of Firma’s outstanding shares).On February 5, 2015 we distributed these remaining shares we had in Firma Holdings to our shareholders.Accordingly, we no longer have any interest in Firma Holdings.As the Directors approval and FINRA application were both made in November 2014, the Company has deconsolidated Firma Holdings and its subsidiaries as of December 31, 2014. See Item 10 of this report regarding changes in our management Proposed Business Our new appointed management seeks to establish a strong foothold in the marketplace for income producing “small mine” operations along with advanced real estate income and growth. Our new officers and directors bring us over 125 years of experience in mine management and exploration in geology, reserve development, metallurgy, permitting, mine health and safety, and production.In addition, the real estate team brings in over 110 years of experience in real estate development, management, finance, and construction. The management team and board of directors have identified near term acquisitions in both mine operations with historical production and data as well as income producing real estate to balance out the new anticipated portfolio of properties under consideration. Our initiatives for 2015 are to acquire income-producing assets that generate sales in the first year of operation and improve the asset base of the company. 5 Table of Contents Our key strengths include the following: · Leadership – Our management has over 235 years of combined management experience, including mine acquisitions and development, mine evaluations, efficient and socially responsible operations, planning and execution from conception to finished projects, sustained production, real estate commercial and residential development, high profile commercial construction projects, and domestic and international finance. · Trust – Our management team brings the unique ability to develop relationships with owners of mines or properties and bring those into the company through partnering, purchase, or other agreements. · Technical knowledge – Our new management has the technical depth necessary to operate and advance properties. · Safety – Our new management is committed to the health and safety of our employees.A strong safety culture exists within the company and senior management is committed to supporting that safety culture. · Environment – Our new management is committed to ensuring we operate in an environmentally responsible way.Our management team has a proven track record of environmental compliance and positive relationship with governmental agencies charged with oversight of mining activities and real estate development. · Community Relations – We are active in the communities where we operate.We have the ability and track record to form strong relationships with community leaders.Our belief is that where we operate our mines and real estate properties, we have the social responsibility to give back to the communities in some way relevant to the communities and, at the same time, in a manner which is financially responsible for us. · Employee Well-Being – We believe in fostering the well-being of our employees. We will provide opportunities for education and advancement and support for our employees in order to foster long-term dedication. Item 1A.Risk Factors. Not applicable. Item 1B.Unresolved Staff Comments. Not applicable. Item 2. Properties. None. Item 3.Legal Proceedings. None. Item 4.Mine Safety Disclosures Not applicable. 6 Table of Contents Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Prior to May 2010, our common stock traded in the over-the-counter market, which is sometimes referred to as the “pink sheets”, under the symbol: TRGD. In May 2010 the Securities and Exchange Commission stopped the trading in our common stock due to the fact that we were delinquent in filing our 10-K and 10-Q reports. On July 18, 2011, the Securities and Exchange Commission revoked our registration under the Securities Exchange Act of 1934 and our stock ceased to trade. In 2012, we filed a Form 10 which cleared SEC comments on November 21, 2012. To trade again, we will need to work with a securities broker to complete the filings required by FINRA. As of April 20, 2015 we had 102,795,119 outstanding shares of common stock and 76 shareholders of record. As of that same date we did not have any outstanding options, warrants or securities which were convertible into shares of our common stock. We have not paid, and do not expect to declare or pay, any cash dividends on our common stock in the foreseeable future, and currently intend to retain future earnings, if any, to finance the expansion of our business. The decision whether to pay cash dividends on our common stock will be made by our Directors, in their discretion, and will depend on our financial condition, operating results, capital requirements and other factors deemed relevant by the Directors. During the two years ended December 31, 2014 neither we, nor any of our officers or directors, purchased any shares of our common stock in the open market. Item 6.Selected Financial Data Not applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. We were incorporated in 1999 in Nevada. In 2005 we became involved in the exploration of gold and silver mining properties. In 2006 we, formed Tara Minerals Corp., now named Firma Holdings Corp., and became its principal shareholder. On May 25, 2011 we distributed one share of Firma Holdings to our shareholders for every 20 outstanding shares of our common stock.As of December 31, 2014, we owned approximately 45% of Firma’s outstanding shares.On February 5, 2015 we distributed these remaining shares to our shareholders.Accordingly, we no longer have any interest in Firma Holdings. As a result of our then ownership of Firma Holdings, and the fact that our officers and directors at December 31, 2013 were also officers and directors of Firma Holdings, our financial statements at December 31, 2013 are consolidated with those of Firma Holdings.Since, as of February 5, 2015, we no longer had any interest in Firma Holdings, our December 31, 2014 financial statements are not consolidated with those of Firma Holdings.As a result of the foregoing, a comparison of our operating results or financial condition for the year ended December 31, 2014 with our operating results or financial condition for the year ended December 31, 2013 would not be meaningful. 7 Table of Contents Our anticipated our capital requirements for the twelve months ending March 31, 2016 are shown below: Name Amount General and Administrative Expenses $ Mining Division $ Real Estate Division $ We do not know of any trends, events or uncertainties that have had, or are reasonably expected to have, a material impact on our sales, revenues, income from continuing operations, liquidity or capital resources. Our future plans will be dependent upon the amount of capital available to us. We will need to obtain capital if we are unable to generate sufficient cash from our operations to fund our capital requirements. We do not have any commitments or arrangements from any person to provide us with any capital.If capital is not available when needed, we may continue to operate in our present mode or we may need to cease operations. Off-Balance Sheet Arrangements At December 31, 2014, we did not have any off-balance sheet arrangements that have, or are reasonably likely to have, a current or future material effect on our consolidated financial condition, results of operations, liquidity, capital expenditures or capital resources. Significant Accounting Policies The preparation of our consolidated financial statements in conformity with accounting principles generally accepted in the U.S. requires us to make estimates and judgments that affect our reported assets, liabilities, revenues, and expenses, and the disclosure of contingent assets and liabilities. We base our estimates and judgments on historical experience and on various other assumptions we believe to be reasonable under the circumstances. Future events, however, may differ markedly from our current expectations and assumptions. See Note 1 to the financial statements included as part of this report for information concerning our accounting policies. Item 7A.
